     Case 5:19-cv-02121-JGB-SHK Document 9 Filed 12/03/19 Page 1 of 3 Page ID #:37



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
       Attorneys for Plaintiffs
 6     Luis Licea and Brittney Mejico
 7

 8                               UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     LUIS LICEA, an individual, and             Case No. 5:19-cv-02121-JGB (SHKx)
       BRITTNEY MEJICO, an individual
12
                   Plaintiffs,
13                                                NOTICE OF FILING CONSENT
                   v.                             DECREE AND REQUEST FOR
14                                                APPROVAL   AND ENTRY  OF
       TREASURY WINE ESTATES                      CONSENT DECREE
15     AMERICAS COMPANY, a Delaware
       corporation; and DOES 1-10, inclusive,
16
                   Defendant.
17

18

19

20

21

22

23
24

25

26

27

28


       NOTICE OF FILING CONSENT DECREE AND REQUEST FOR APPROVAL AND ENTRY OF CONSENT DECREE
     Case 5:19-cv-02121-JGB-SHK Document 9 Filed 12/03/19 Page 2 of 3 Page ID #:38



 1           Plaintiffs, Luis Licea and Brittney Mejico, and Defendant, Treasury Wine Estates
 2     Americas Company, have entered into a Consent Decree intended to resolve this
 3     litigation. Plaintiffs, through their undersigned counsel, hereby requests approval and
 4     entry of the Consent Decree, attached hereto as Exhibit A.
 5           Respectfully submitted,
 6

 7     Dated: December 3, 2019                PACIFIC TRIAL ATTORNEYS, APC
 8

 9                                            By: /s/ Scott J. Ferrell
                                              Scott. J. Ferrell
10                                            Attorneys for Plaintiffs
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                                -1-
       NOTICE OF FILING CONSENT DECREE AND REQUEST FOR APPROVAL AND ENTRY OF CONSENT DECREE
     Case 5:19-cv-02121-JGB-SHK Document 9 Filed 12/03/19 Page 3 of 3 Page ID #:39



 1                                CERTIFICATE OF SERVICE
 2               I hereby certify that on December 3, 2019, I electronically filed the foregoing
 3     NOTICE OF FILING CONSENT DECREE AND REQUEST FOR APPROVAL
 4     AND ENTRY OF CONSENT DECREE with the Clerk of the Court using the
 5     CM/ECF system, which will send notification of such filing via electronic mail to all
 6     counsel of record.
 7

 8
                                              /s/ Scott J. Ferrell
 9
                                                  Scott J. Ferrell
10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                                 -2-
                                        CERTIFICATE OF SERVICE
